DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on September 8, 2022.
Claims 1 – 9, 11 – 18, and 20 are pending.
Claims 1, 12, and 20 are amended.
Claims 10 and 19 are cancelled.
Claims 1 – 9, 11 – 18, and 20 are rejected.
Response to Arguments
Applicant’s arguments filed on 9/8/2022 have been fully considered and are persuasive in regard to the rejection of claims 1 – 9, 11 – 18, and 20 under 35 U.S.C. 103 and said rejections from the prior office action is withdrawn.  However, applicant’s amendments precipitated a new search and consideration of the amended claims and new grounds of rejection were found for claims 1 – 9, 11 – 18, and 20 under 35 U.S.C. 103.  The examiner here now responds to each argument.  Underlined text represents amendments to the claims made subsequent to the prior office action.
In regard to claims 1 – 4, 7, 12 – 15, 18, and 20, the applicant argues that the prior art combination of Devireddy and Moyers does not teach, anticipate or suggest:
“ execute the redirected portion of the real-time media application, with the redirected portion of the real-time media application corresponding to real-time media processing being off-loaded to said processor “ (as recited in claim 1 and substantially replicated in claims 12 and 20).
The applicant states:
“ . . .  As illustrated in FIG. 5 of Devireddy et al., the VDS 10 is separate from the host virtual machine 20 providing the real-time media application. A user of client 50(2) requests a multimedia stream. The VDS 10 inserts itself in the VDI session between the client and the host virtual machine 20. The application in the virtual machine 20 would try to fetch the multimedia from the network, but the VDS host agent 21 will hook the application and prevent this from happening. The VDS host agent 21 will instead extract some information on the multimedia session requested, e.g., the Universal Resource Locator (URL) requested and the place on the user's screen where this should be rendered.

The information extracted by the VDS host agent 21 is passed to the VDS 10. The VDS host agent 21 intercepts the multimedia requests, and passes the URL information for the multimedia to the VDS 10. The VDS 10 now contacts the multimedia source 79. The multimedia source 79 delivers the multimedia data towards the VDS 10. The VDS 10 inserts the multimedia data in the VDI session towards the client 50(2) for the client 50(2) to render the multimedia content as if it was sourced by the virtual machine 20.

As noted above, the VDS 10 does not off-loaded real-time media processing to the client 50(2). Instead, the VDS 10 is deployed in the network (close to the clients) and inserts
itself in a session transparently for the purpose of providing various network and offload services to the VDI sessions. . . “ (applicant’s remarks pages 8 – 9)

In response to the applicant’s argument:
The applicant amended the limitation under review to show that the virtual desktop server redirects a portion of the real-time media application.  The redirected portion of the real-time media application invoked by the intercepted APIs corresponds to real-time media processing being off loaded to the client computing device.  The amended requirement is not explicitly taught by the prior art combination of Devireddy and Moyers.  Therein, the applicant’s argument is persuasive and the rejections under 35 U.S.C. 103 over Devireddy and Moyers are withdrawn.  However, the applicant’s amendment required a new search and consideration to be performed, which resulted in introducing a new ground of rejection under 35 USC 103 as the amended claims being un-patentable over Devireddy et al. (U.S. 9,055,139 B1; herein referred to as Devireddy) in view of Moyers et al. (U.S. 2012/0125900 A1; herein referred to as Moyers) in further view of Vincent (U.S. 2012/0290702 A1; herein referred to as Vincent).  The new prior art reference Vincent is analogous art that is directed to a distributed adaptive server computing network system wherein virtual appliance platforms of a network service server are configured on a local computer of a registered user, and machine to machine communication channels are established through the Virtual appliance platforms and the local computer of the user is enabled to function as a part of the network service server (see Vincent – abstract). Vincent provides for  implementation of a desktop virtualization Infrastructure to covert a physical client into a virtual machine (see Vincent ¶ [0163]) so that a real-time media application is redirected to be processed and off-loaded to a client (see Vincent Fig. 4, ¶  ¶ [0055-0056], ¶  ¶ [0073-0074]).  When Vincent is combined with prior art Devireddy and Moyers, the resulting combination teaches the limitation as amended.  The applicant is referred to the rejections described below.
Therein as a result of the further search and consideration necessitated by the applicant’s amendments to claims 1, 12, and 20, new grounds of rejection were found for:
Claims 1 – 4, 7, 12 – 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Devireddy et al. (U.S. 9,055,139 B1; herein referred to as Devireddy) in view of Moyers et al. (U.S. 2012/0125900 A1; herein referred to as Moyers) in further view of Vincent (U.S. 2012/0290702 A1; herein referred to as Vincent); 
Claims 5, 8 – 9,  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Devireddy et al. (U.S. 9,055,139 B1; herein referred to as Devireddy) in view of Moyers et al. (U.S. 2012/0125900 A1; herein referred to as Moyers) in further view of Vincent (U.S. 2012/0290702 A1; herein referred to as Vincent) as applied to claims 1 – 4, 7, 12 – 15, 18, and 20 in further view of Skinner et al. (U.S. 2020/0042837 A1; herein referred to as Skinner);
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Devireddy et al. (U.S. 9,055,139 B1; herein referred to as Devireddy) in view of Moyers et al. (U.S. 2012/0125900 A1; herein referred to as Moyers) in further view of Vincent (U.S. 2012/0290702 A1; herein referred to as Vincent) as applied to claims 1 – 4, 7, 12 – 15, 18, and 20 in further view of Vilke et al. (U.S. 2011/0126110 A1; herein referred to as Vilke);
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Devireddy et al. (U.S. 9,055,139 B1; herein referred to as Devireddy) in view of Moyers et al. (U.S. 2012/0125900 A1; herein referred to as Moyers) in further view of Vincent (U.S. 2012/0290702 A1; herein referred to as Vincent) as applied to claims 1 – 4, 7, 12 – 15, 18, and 20 in further view of Veeramani et al. (U.S. 2019/0090437 A1; herein referred to as Veeramani).
The applicant is directed to the respective rejections described below.
The examiner recommends that the applicant review the specification for disclosure that if integrated into the independent claims would distinguish the amended claims from the cited prior art.  The applicant is invited to contact the examiner for an interview to discuss how to move the prosecution forward.
Priority
This application is a continuation of application 16/229308 (now U.S. Patent 10,904,325) which claimed benefit to provisional application 62/667013, and is entitled to a priority date of May 4, 2018.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 9, 11 – 18, and 20 are rejected on the ground of non-provisional non-statutory anticipatory-type double patenting as being unpatentable over claims 1 – 19 of U.S. Patent 10.904,325 Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a provisional non-statutory anticipatory-type double patenting rejection since the claims directed to the same invention have been patented.
In regard to claim 1:
Application 17/156783
U.S. Patent 10,904,325
1. A client computing device comprising:
a display; and
a processor coupled to said display and configured to perform the following:
1. A computing system comprising:
 a first client computing device configured to display a local client surface and a virtual client surface, with the local client surface and the virtual client surface to be shared with a second client computing device having peer-to-peer communications with the first client computing device;
communicate with a virtual desktop server that includes a real-time media application to provide real time communications (RTC), and
a virtual desktop server comprising a processor configured to communicate with said first client computing device through a virtual channel to provide the virtual client surface, and comprising:
receive from the virtual desktop server redirected APIs of the real- time media application based on redirection code injected into a portion of the real-time media application, with the injected code enumerating a local client surface and a virtual client surface,

an application framework comprising a real-time media application to provide real-time communications (RTC), and a native RTC engine to execute a portion of the real-time media application when received by the native RTC engine, and an API code redirection module to redirect intercepted APIs of the real-time media application intended for the native RTC engine based on redirection code injected into the real-time media application so that the portion of the real-time media application is redirected, with the injected redirection code enumerating the local and virtual client surfaces; and
execute the redirected portion of the real- time media application, with the redirected portion of
the real-time media application corresponding to real-time media processing being off-loaded to said processor,
said first client computing device comprising a client RTC API engine communicating configured to communicate with the API code redirection module through the virtual channel to execute the redirected portion of the real-time media application
display the local client surface and the virtual client surface on said display, and
with the redirected portion of the real-time media application invoked by the intercepted APIs corresponding to real-time media processing being off-loaded to said first client computing device, and
share the local client surface and the virtual client surface with a second client computing device based on the intercepted APIs enumerating the local and virtual client surfaces.
configured to share the local and virtual client surfaces with the second client computing device based on the intercepted APIs enumerating the local and virtual client surfaces, wherein the redirected portion of the real-time media application is optimized to the capabilities of said first client computing device.

It is clear that all of the elements of the instant application 17/156783 (herein ‘783) claim 1 are to be found in U.S. Patent 10,904,325 (herein ‘325) claim 1 (as the instant application ‘783 claim 1 fully encompasses  Patent ‘325 claim 1).  The difference between ‘783 claim 1 and ‘325 claim 1 lies in the fact that the ‘325 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘325 patent is in effect a “species” of the “generic” invention of ‘783 claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘783 claim 1 is anticipated by claim 1 of ‘325, it is not patently distinct from ‘325 claim 1.
In regard to claim 2, see claim 2 of ‘325.
In regard to claim 3, see claim 3 of ‘325.
In regard to claim 4, see claim 6 of ‘325.
In regard to claim 5, see claim 7 of ‘325.
In regard to claim 6, see claim 8 of ‘325.
In regard to claim 7, see claim 4 of ‘325.
In regard to claim 8, see claim 5 of ‘325.
In regard to claim 9, see claim 9 of ‘325.
In regard to claim 11, see claim 1 of ‘325.
In regard to claim 12:
Application 17156783
U.S. Patent 10,904,325
12. A method for operating a client computing device comprising:
10. A method for operating a computing system comprising a virtual desktop server further comprising
communicating with a virtual desktop server that includes a real-time media application to provide real time communications (RTC);
an application framework and an API code redirection module, with the application framework further comprising a real-time media application and a native RTC engine, and a first client computing device further comprising a client RTC API engine, operating the first client computing device to display a local client surface and a virtual client surface, with the local client surface and the virtual client surface to be shared with a second client computing device having peer-to-peer communications with the first client computing device;
receiving from the virtual desktop server redirected APIs of the real-time media application based on redirection code injected into a portion of the real-time media application, with the injected code enumerating a local client surface and a virtual client surface;
operating the virtual desktop server to communicate with the first client computing device through a virtual channel to provide the virtual client surface; providing real-time communications (RTC) based on operation of the real-time media application, with a portion of the real-time media application to be executed by the native RTC engine when received by the native RTC engine; 
redirecting by the API code redirection module intercepted APIs of the real-time media application intended for the native RTC engine based on redirection code injected into the real-time media application so that the portion of the real-time media application is redirected, with the injected redirection code enumerating the local and virtual client surfaces; and
executing the redirected portion of the real-time media application; with the redirected portion of the real-time media application corresponding to real-time media processing being off-loaded to the client computing device;
operating the client RTC API engine communicating with the API code redirection module through the virtual channel to execute the redirected portion of the real-time media application,
displaying the local client surface and the virtual client surface; and
with the redirected portion of the real-time media application invoked by the intercepted APIs corresponding to real-time media processing being off-loaded to said first client computing device,
sharing the local client surface and the virtual client surface with a second client computing device based on the intercepted APIs enumerating the local and virtual client surfaces.
and to share the local and virtual client surfaces with the second client computing device based on the intercepted APIs enumerating the local and virtual client surfaces, 
wherein the redirected portion of the real-time media application is optimized to the capabilities of said first client computing device.

It is clear that all of the elements of the instant application 17/156783 (herein ‘783) claim 12 are to be found in U.S. Patent 10,904,325 (herein ‘325) claim 10 (as the instant application ‘783 claim 12 fully encompasses  Patent ‘325 claim 10).  The difference between ‘783 claim 12 and ‘325 claim 10 lies in the fact that the ‘325 claim includes many more elements and is thus much more specific.  Thus the invention of claim 10 of the ‘325 patent is in effect a “species” of the “generic” invention of ‘783 claim 12.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘783 claim 12 is anticipated by claim 10 of ‘325, it is not patently distinct from ‘325 claim 10.
In regard to claim 13, see claim 11 of ‘325.
In regard to claim 14, see claim 12 of ‘325.
In regard to claim 15, see claim 15 of ‘325.
In regard to claim 16, see claim 16 of ‘325.
In regard to claim 17, see claim 17 of ‘325.
In regard to claim 18, see claim 18 of ‘325.
In regard to claim 20:
Application 17/156783
U.S. Patent 10,904,325
20. A non-transitory computer readable medium for operating a client computing device, and with the non-transitory computer readable medium having a plurality of computer executable instructions for causing the client computing device to perform steps comprising:
19. A non-transitory computer readable medium for operating a virtual desktop server within a computing system comprising a client computing device comprising a client RTC API engine, with the first client computing device to display a local client surface and a virtual client surface, with the local client surface and the virtual client surface to be shared with a second client computing device having peer-to-peer communications with the first client computing device, with the virtual desktop server comprising an application framework and an API code redirection module, with the application framework comprising a real-time media application and a native RTC engine, and
communicating with a virtual desktop server that includes a real-time media application to provide real time communications (RTC);
with the non-transitory computer readable medium having a plurality of computer executable instructions for causing the virtual desktop server to perform steps comprising: communicating with the first client computing device through a virtual channel to provide the virtual client surface;
receiving from the virtual desktop server redirected APIs of the real-time media application based on redirection code injected into a portion of the real-time media application, with the injected code enumerating a local client surface and a virtual client surface;
redirecting by the API code redirection module intercepted APIs of the real-time media application intended for the native RTC engine based on redirection code injected into the real-time media application so that the client RTC API engine communicating with the API code redirection module through a virtual channel executes the redirected portion of the real-time media application,
executing the redirected portion of the real-time media application, with the redirected portion of the real-time media application corresponding to real-time media processing being off-loaded to the client computing device;
providing real-time communications (RTC) based on operation of the real-time media application, with a portion of the real-time media application to be executed by the native RTC engine when received by the native RTC engine; and
displaying the local client surface and the virtual client surface; and
with the redirected portion of the real-time media application invoked by the intercepted APIs corresponding to real-time media processing being off-loaded to said first client computing device, and
sharing the local client surface and the virtual client surface with a second client computing device based on the intercepted APIs enumerating the local and virtual client surfaces.
with the injected redirection code enumerating the local and virtual client surfaces so that the first client computing device shares the local and virtual client surfaces with the second client computing device based on the intercepted APIs enumerating the local and virtual client surfaces, 
wherein the redirected portion of the real-time media application is optimized to the capabilities of said first client computing device

It is clear that all of the elements of the instant application 17/156783 (herein ‘783) claim 20 are to be found in U.S. Patent 10,904,325 (herein ‘325) claim 19 (as the instant application ‘783 claim 20 fully encompasses  Patent ‘325 claim 19).  The difference between ‘783 claim 20 and ‘325 claim 19 lies in the fact that the ‘325 claim includes many more elements and is thus much more specific.  Thus the invention of claim 19 of the ‘325 patent is in effect a “species” of the “generic” invention of ‘783 claim 20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘783 claim 20 is anticipated by claim 19 of ‘325, it is not patently distinct from ‘325 claim 19.
Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for the implementation of computer desktop virtualization systems where an application virtualization platform allows virtualized browser and desktop applications to deliver optimized real time communications using a Web RTC API.  The claimed invention comprises a first client device that displays a local client surface and a virtual client surface to share said surfaces with a second client device having peer-to-peer communications with the first client device.  The first client device communicates with a virtual desktop server having an application framework comprising a realtime media application to provide real-time communications (ETC), and a native RTC engine to execute a portion of the real-time media application when received by the native RTC engine, and an API code redirection module to redirect intercepted APIs of the real-time media application intended for the native RTC engine based on redirection code injected into the real-time media application so that the portion of the real-time media application is redirected, with the injected redirection code enumerating the local and virtual client surfaces.  The first client device uses a client RTC API engine to communicate with the API code redirection module of the virtual desktop server to execute the redirected portion of the real-time media application, and to share the local and virtual client surfaces with the second client device based on the intercepted APIs enumerating the local and virtual client surfaces.  The ordered combination of the limitations and elements recited in the claimed invention bounds the claimed invention to a specific improvement for the sharing of content between client devices, wherein the content is displayed on both local and virtual client surfaces and the recited platform enumerates the client surfaces and projects them to the first client device so that they can be more efficiently sent to the second client device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 7, 12 – 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Devireddy et al. (U.S. 9,055,139 B1; herein referred to as Devireddy) in view of Moyers et al. (U.S. 2012/0125900 A1; herein referred to as Moyers) in further view of Vincent (U.S. 2012/0290702 A1; herein referred to as Vincent). 
In regard to claim 1, Devireddy teaches a client computing device comprising (see Devireddy Col 1: Lines 58-61:” . . . FIG. 1 is a system block diagram illustrating the use of a network device, called a virtual desktop server (VDS), to proxy the virtual desktop infrastructure (VDI) control and data session between a client and a connection broker or host . . .”):
a display (Col 4: Lines 20-23 “ . . . One function of the display protocol is to transport the user interaction with peripherals such as keyboard keystrokes, mouse events to the host and display data from the host to the monitor attached to the client.; and a processor coupled to said display and configured to perform the following  (see Col 2: Lines 66-67; Col 3: Lines 1-4 “ . . . A client is a device residing on a user desk (or in a user's hand) and is capable of communicating to the host VM 20 in the datacenter 40. Examples of clients are shown at reference numerals 50(1)-50(N) in FIG. 1. The client aggregates peripherals, such as a keyboard, mouse, printer, Universal Serial Bus (USB) devices such as storage, card readers, etc., and acts as the interface between the peripherals and host. . . .”):
communicate with a virtual desktop server (see Devireddy – Fig. 1,5, element 10) that includes a real-time media application to provide real time communications (RTC) (see Devireddy – Col 2: Lines 53-65: A user compute environment is called a host. A host can be a virtual machine (VM) instance running in a hypervisor environment that shares the physical compute resources with other VM instances or a dedicated compute blade for power users. The operating system and all user applications are executed on the host. In addition, a small agent or receiver plug-in is present on the host for the purpose of communicating with the client and the connection broker elements described below. An example of a host is a VM shown at 20 that runs on compute resources 30 in a datacenter 40. Also a Host Agent/plug-in 21 is included within the VM 20 to coordinate communications with the VDS 10. This Host Agent 21 is also called a VDS Host Agent . . .”, and 
receive from the virtual desktop server redirected APIs of the real- time media application based on redirection code injected into a portion of the real-time media application (see Devireddy Fig. 3, Fig. 4: Col 7: Lines 53 – 67 – Col 8: Lines 1 – 16: “. . . The operational flow of the VDS 10 depicted in FIGS. 3 and 4 may be summarized as follows. A network device is deployed in a network to intercept packets of a control session initiated by a client between the client and a connection broker to obtain data from a host . . . The network device initiates a data session with the host on behalf of the client and relays data between the data session with the host and the data session with the client such that the network device is transparent to the client and the host. Various applications and extended service capabilities can be supported using a network device configured in this manner. The data session may be a display protocol session, i.e., VDI session, multimedia streaming session, etc. The term "multimedia" used herein is meant to include video, digital images, audio (e.g., voice, music, etc.), interactive video, and sharing of content such as documents, images, and video . . .”), with the injected code enumerating a local client surface and a virtual client surface (see Devireddy –Fig.5 Col 9: Lines 63-67, Col 10: Lines 1-3: “. . . At (5), the multimedia source 79 delivers the multimedia data towards the VDS 10. At (6), the VDS 10 inserts the multimedia data in the VDI session towards the client in the display protocol format, e.g., by leveraging an existing Multimedia Redirect (MMR) infrastructure as in case of RDP. At (7), the thin client 50(2) renders the multimedia content. The client renders the multimedia as if it was sourced by the VM 20 . . .”),
execute the redirected portion of the real- time media application  (see Devireddy Col 8: Lines 15-43“. . . A host agent running in a host virtual machine on compute resources in a datacenter, receives from a connection broker a communication that includes user credentials of a user at a client and an identity of a network device that has intercepted a control session initiated by the client to initiate a data session with the host virtual machine. A request is received from the network device to initiate a data session on behalf of the client. The host agent thereafter communications with the network device in the course of the data session. The data session may be a display protocol session or a multimedia streaming session, for example. When the data session is a multimedia streaming session, the host agent prevents the host virtual machine from fetching multimedia data for the multimedia streaming session, and extracts from a request for the multimedia streaming session information about the multimedia streaming session including a Universal Resource Locator for the multimedia data. The host agent sends the information about the multimedia streaming session to the network device via a control channel in a display protocol session to enable the network device to communicate directly with a source of the multimedia data. When the data session is a real-time communication session, the host agent communicates media controls between the host virtual machine and the network device during the real-time communication session. . .”),
display the local client surface and the virtual client surface on said display(see Devireddy Fig. 6, Col 10: Lines 4 -23:“. . . Reference is now made to FIG. 6. FIG. 6 shows an extension of the scheme shown in FIG. 5. In the scenario of FIG. 6, there are VDS Host Agents 21(1) and 21(2) installed in VMs 20(1) and 20(2), respectively, at compute resources 30(1) and 30(2), respectively, and there are two clients 50(3) and 50(4). The datacenter 40 and the campus/branch 60 are coupled via WAN 65. The VDS 10 gets information about the requested multimedia, e.g., URL and placement information (e.g., (1,1)(50,50)) from one of the VDS Host Agents, fetches the multimedia from the multimedia network and sends it to a client. When the same multimedia data is requested by two or more clients, e.g., clients 50(3) and 50(4), the VDS 10 replicates that multimedia data and sends it to all of the clients that requested that multimedia data. The video content for the multimedia data is shown at reference numeral 22 in FIG. 6. One advantage of the arrangement shown in FIG. 6 is that the multimedia requests are redirected to the VDS 10 for processing, by the VDS agent, allowing for seamless insertion of multimedia into the VDI stream to the clients, and support for stream replication in the network. . . “).
Devireddy fails to explicitly teach with the redirected portion of the real-time media application corresponding to real-time media processing being off-loaded to said processor, and share the local client surface and the virtual client surface with a second client computing device based on the intercepted APIs enumerating the local and virtual client surfaces.  However Moyers teaches and share the local client surface  (see Moyers –Fig.2 ¶ [0056]: “. . . The display area 112 contains the rendered depictions of network resources located at the URI address specified in the navigation area 110. In the example shown in FIG. 14, the viewer panel 66 is in the browser view mode and shows a rendered view of the network resource (a web page in this example) that is located at the URL https://www.sococo.com/home.php, as indicated in the location bar 116. In the illustrated example, the display area 110 shows a web page that includes a header section 122, a top navigation bar 124, a side navigation bar 126, a contents section 128, a notices section 130, and a navigation links section 132 . . . “) and the virtual client surface(see Moyers –Fig.2 ¶ [0057]: “ . . . The Share button 375 initiates a screen share of the contents of the display area 112 of the viewer panel 66 in connection with a view screen object in a virtual area. These contents include, for example, renderings of any information that is received by the browser component in connection with the network resource identified in the location bar 116, and a document or application that is being shared by the user in connection with a view screen object in a virtual area. The Map button 376 sets the view presented in the viewer panel 66 to a map view of the virtual area. The Browse button 378 sets the view presented in the viewer panel 66 to a browser view. Each of the four View Screen buttons 380-386 sets the viewer panel 66 to display the content being shared in connection with a corresponding one of the view screen objects in the virtual area . . .”) with a second client computing device(e.g. client node B) (see Moyers –Fig.1, Fig.2, Fig 24, ¶ [0092] based on the intercepted APIs (see  ¶ [0039] “ . . . The browser component may be integrated into the communications applications 28, 32 or it may be implemented by a separate browser component (e.g., a plug-in) that exposes an API through which the communications applications 28, 32 may call methods that are available from the browser component, including browsing methods, document viewing methods, and data downloading methods . . .”)  enumerating the local and virtual client surfaces(see Moyers –Fig.1, Fig.2, Fig 24, ¶ [0092]:” . . . FIG. 24 shows an example of a network resource sharing method performed by a client network node operating as a viewer. In accordance with this method, the client network node displays a graphical user interface that includes a graphical representation of a virtual area that supports establishment of respective presences of communicants operating respective client network nodes, a graphical representation of each of the communicants who is present in the virtual area, and a graphical representation of an object associated with the virtual area and a uniform resource identifier (URI) of a network resource (FIG. 25, block 478). Based on communicant input received in connection with the object, the client network node subscribes to content being shared by a remote network node in connection with the object (FIG. 25, block 480). In some examples, the client network node subscribes to the shared content based on communicant selection of an active viewscreen object. The client network node receives the content being shared from a remote network node (FIG. 25, block 482). In some examples, the client network node may receive the shared content from the sharing network node either directly over a peer-to-peer network connection or indirectly over a server mediated network connection. In the graphical user interface, the client network node displays a graphical representation of the received content being shared (FIG. 25, block 484). Based on communicant input received in connection with the object, the client network node may enter a "take control" mode of operation or a "private view" mode of operation (FIG. 25, block 486). In some examples, the client network node enters the take control mode operation based on user selection of the take control button 433 in the graphical user interface or user selection of the Go button 118 associated with the target URI in the location bar 116 in the navigation area 110 of the graphical user interface. In the take control mode of operation, the client network node unsubscribes from the content being shared, obtains data from the URI, displays a graphical representation of the obtained data in the graphical user interface, and shares an image of the displayed data with one or more communicants who are present in the virtual area and operating respective remote network nodes (FIG. 25, block 488). In the private view mode of operation, the client network node obtains data from the URI, and displays a graphical representation of the obtained data in a second graphical user interface (FIG. 25, block 490). . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for sharing visual contents of displays among a plurality of clients including managing and displaying an object associated with a virtual area that is associated with screen sharing functionality of the clients in the network, as taught by Moyers, into a system and method for improving the performance of virtual desktop services using a network device to intercept packets of a session initiated by a client to obtain data from a host such that the network device operates as a virtual desktop server to proxy the virtual desktop infrastructure control and data sessions between a client and connection broker or host, as taught by Devireddy. Such incorporation provides an efficient platform for the sharing of images, displays and surfaces of a client device to other client devcies.one a client devices.
The combination of Devireddy and Moyers fails to explicitly teach with the redirected portion of the real-time media application corresponding to real-time media processing being off-loaded to said processor.  However Vincent teaches with the redirected portion of the real-time media application corresponding to real-time media processing (see Vincent Fig. 4 ¶  ¶ [0073-0074] “ . . . In reference to FIG. 4, during deployment, when a user is registered, agrees to the agreement to the system vendor's web site and specifies a specific media service provider or a social networking service provider, the vendor's system automatically connects to the specified service provider's Master Backend Client Machine located on the service provider's server machine. The specified Master Backend Client Machine 401 connected with the vendor's server machine creates an account for this user, and downloads a Virtual Appliance package to the user local machine that establishes social media connections the user is interested in and the configuration data, storage meta data. At step 403, the down-loaded Virtual Container is opened and installs the application on the user's physical local computer. At Step 405, the installed Virtual Application Appliance creates an isolated partition on the local computer that includes a database, configuration settings for the local machine and the remote Master Backend Mater machine, and the communication protocols and a graphical user interface.  The installed Application Appliance builds a peer-to-peer hybrid instance. It in a sense turns the user's local hard drive into a dumb terminal system, therefore different from the conventional client/server structure. Instead, the system implements a virtualization platform that reverses the client/server computing role model from the many-clients-to-one-server to a many-servers-to-one-client role model by enabling a user's computers to become server virtual instances through virtualization.  . .”) being off-loaded to said processor (see Vincent  ¶  ¶ [0055-0056] “ . . . A "Virtual Appliance Server" is a single physical machine instance and is one that transforms a physical client machine into a virtual server by isolating and executing a virtual appliance container that will bundle and wrap a single binary instance of a software image based upon one's profile abstraction and domain it is assigned to. All software instances execute via its application layer to internal domain clients or externally to a third party service via a unique API. The Virtual Appliance Servers can also host and house all storage data locally on a physical machine, but can offload due to CPU overload to other internal networks by installing a software appliance bundled components to a virtual machine and then packaging that creates a virtual appliance of type that can execute locally from a physical server machine disk.  A "Virtual Machine" is in essence a physical server machine that eventually is converted to a unique virtual appliance server machine via a virtual appliance. The virtual machine will create, store, and transfer multimedia data to other social network places (profile domain pools) and/or other server entities. The virtual machine will also be utilized as a tool that will have the ability to control and/or connect to other software images by stripping off and reassigning new and unique user and system identifier . . .” see also Vincent ¶ [0163] “ . . .  Virtual Desktop Infrastructure and Design provides a unique coupling that will produce new application/client level software virtualization instances and that when deployed with the other software virtualization instances of type will allow the separation and decoupling of the physical machines into new virtual machine instances. It allows a user to have their own desktop without physically attaching to the operating system resource . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for construction a distributed adaptive server computing network system wherein virtual Appliance platforms of a network service server are configured on a local computer of a registered user, and machine to machine communication channels are established through the Virtual appliance platforms,  and the local computer of the user is enabled to function as a part of the network service server as taught by Vincent, into a system and method for improving the performance of virtual desktop services using a network device to intercept packets of a session initiated by a client to obtain data from a host such that the network device operates as a virtual desktop server with a RTC engine to proxy the virtual desktop infrastructure control and data sessions between a client and connection broker or host, wherein the sessions are for sharing visual contents of displays among a plurality of RTC clients including managing and displaying an object associated with a virtual area that is associated with screen sharing functionality of the clients in the network as taught by the combination of Devireddy and Moyers.  Such incorporation enables the media application to be processed on the client device.
In regard to claim 2, the combination of Devireddy, Moyers, and Vincent teaches wherein said processor is further configured to receive a single list of enumerated sources of shared content for the local and virtual client surfaces based on the executed portion of the real-time media application  (see Moyers -¶ [0034]:” . . . Each of the network nodes 12, 14 has a respective set of one or more sources and an exemplary set of one or more sinks. Exemplary sources include an audio source (e.g., an audio capture device, such as a microphone), a video source (e.g., a video capture device, such as a video camera), a chat source (e.g., a text capture device, such as a keyboard), a motion data source (e.g., a pointing device, such as a computer mouse), and other sources (e.g., file sharing source or a source of a customized real-time data stream). Exemplary sinks include an audio sink (e.g., an audio rendering device, such as a speaker or headphones), a video sink (e.g., a video rendering device, such as a display monitor), a chat sink (e.g., a text rendering device, such as a display monitor), a motion data sink (e.g., a movement rendering device, such as a display monitor), and other sinks (e.g., a printer for printing shared files, a device for rendering real-time data streams different from those already described, or software that processes real-time streams for analysis or customized display) . . .”).
The motivation to combine the references is described for the rejection of claim 1 and is incorporated herein..
In regard to claim 3, the combination of Devireddy, Moyers, and Vincent teaches wherein the sources of shared content comprise at least one of applications and their windows, monitors and desktops (see Moyers -¶ [0015]:” . . .  A " window" is a visual area of a display that typically includes a user interface. A window typically displays the output of a software process and typically enables a user to input commands or data for the software process. A window that has a parent is called a "child window." A window that has no parent, or whose parent is the desktop window, is called a "top-level window." A " desktop" is a system-defined window that paints the background of a graphical user interface (GUI) and serves as the base for all windows displayed by all software processes . . . “see Moyers -¶ [0025]:” . . . A "virtual area" (also referred to as an "area" or a "place") is a representation of a computer-managed space or scene. Virtual areas typically are one-dimensional, two-dimensional, or three-dimensional representations; although in some examples a virtual area may correspond to a single point. Oftentimes, a virtual area is designed to simulate a physical, real-world space. For example, using a traditional computer monitor, a virtual area may be visualized as a two-dimensional graphic of a three-dimensional computer-generated space . . .” see Moyers -¶ [0026]:” . . . A "virtual area application" (also referred to as a "virtual area specification") is a description of a virtual area that is used in creating a virtual environment. The virtual area application typically includes definitions of geometry, physics, and realtime switching rules that are associated with one or more zones of the virtual area . . .”).
The motivation to combine the references is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 4, the combination of Devireddy, Moyers, and Vincent teaches wherein said processor is further configured to display a user prompt for a user of the client computing device to confirm that the local and virtual client surfaces are to be shared based on the executed portion of the real-time media application (see Moyers -¶ [0088]:” . . . As an example of the "take control" functionality, if Alex currently is sharing a network resource identified by a URI associated with a view screen object, Don can click the view screen object to view the contents of Alex's share, and then click a "take control" button in the graphical user interface to take control of the share. Don's client network node now renders the URI contents locally and sends out a scraped image to the other communicants in the area who subscribed to the shared content by selecting the view screen object. In this way, communicants can alternately take control of the sharing session. FIG. 14 shows an example of a "take control" button 433 by a steering wheel icon to the right of the star button 434 . . .”).
The motivation to combine the references is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 7, the combination of Devireddy, Moyers, and Vincent  teaches wherein the virtual client surface comprises at least one window that is to be shared with the second client computing device, with pixels of the shared window to be provided by the virtual desktop server to the second client computing device (see Moyers - ¶ [0057]:” . . . The Share button 375 initiates a screen share of the contents of the display area 112 of the viewer panel 66 in connection with a view screen object in a virtual area. These contents include, for example, renderings of any information that is received by the browser component in connection with the network resource identified in the location bar 116, and a document or application that is being shared by the user in connection with a view screen object in a virtual area. The Map button 376 sets the view presented in the viewer panel 66 to a map view of the virtual area. The Browse button 378 sets the view presented in the viewer panel 66 to a browser view. Each of the four View Screen buttons 380-386 sets the viewer panel 66 to display the content being shared in connection with a corresponding one of the view screen objects in the virtual area . . .”).
The motivation to combine the references is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 12, Devireddy teaches a method (see abstract:” . . . An apparatus and related method are provided for improving the performance of virtual desktop services . . .) for operating a client computing device comprising  (see Devireddy Col 1: Lines 58-61 as described for the rejection of claim 1 and is incorporated herein).
communicating with a virtual desktop server (see Devireddy – Fig. 1,5, element 10) that includes a real-time media application to provide real time communications (RTC) (see Devireddy – Col 2: Lines 53-65 as described for the rejection of claim 1 and is incorporated herein);
receiving from the virtual desktop server redirected APIs of the real-time media application based on redirection code injected into a portion of the real-time media application (see Devireddy Fig. 3, Fig. 4: Col 7: Lines 53 – 67 – Col 8: Lines 1 – 16 as described for the rejection of claim 1 and is incorporated herein), with the injected code enumerating a local client surface and a virtual client surface (see Devireddy –Fig.5 Col 9: Lines 63-67, Col 10: Lines 1-3 as described for the rejection of claim 1 and is incorporated herein);
executing the redirected portion of the real-time media application  (see Devireddy Col 8: Lines 15-43 as described for the rejection of claim 1 and is incorporated herein);
displaying the local client surface and the virtual client surface(see Devireddy Fig. 6, Col 10: Lines 4 -23 as described for the rejection of claim 1 and is incorporated herein).
Devireddy fails to explicitly teach with the redirected portion of the real-time media application corresponding to real-time media processing being off-loaded to the client computing device; and sharing the local client surface and the virtual client surface with a second client computing device based on the intercepted APIs enumerating the local and virtual client surfaces.  However Moyers teaches and sharing the local client surface  (see Moyers –Fig.2 ¶ [0056]: “. . . The display area 112 contains the rendered depictions of network resources located at the URI address specified in the navigation area 110. In the example shown in FIG. 14, the viewer panel 66 is in the browser view mode and shows a rendered view of the network resource (a web page in this example) that is located at the URL https://www.sococo.com/home.php, as indicated in the location bar 116. In the illustrated example, the display area 110 shows a web page that includes a header section 122, a top navigation bar 124, a side navigation bar 126, a contents section 128, a notices section 130, and a navigation links section 132 . . . “) and the virtual client surface (see Moyers –Fig.2 ¶ [0057]: “ . . . The Share button 375 initiates a screen share of the contents of the display area 112 of the viewer panel 66 in connection with a view screen object in a virtual area. These contents include, for example, renderings of any information that is received by the browser component in connection with the network resource identified in the location bar 116, and a document or application that is being shared by the user in connection with a view screen object in a virtual area. The Map button 376 sets the view presented in the viewer panel 66 to a map view of the virtual area. The Browse button 378 sets the view presented in the viewer panel 66 to a browser view. Each of the four View Screen buttons 380-386 sets the viewer panel 66 to display the content being shared in connection with a corresponding one of the view screen objects in the virtual area . . .”) with a second client computing device (e.g. client node B) (see Moyers –Fig.1, Fig.2, Fig 24, ¶ [0092] based on the intercepted APIs (see  ¶ [0039] “ . . . The browser component may be integrated into the communications applications 28, 32 or it may be implemented by a separate browser component (e.g., a plug-in) that exposes an API through which the communications applications 28, 32 may call methods that are available from the browser component, including browsing methods, document viewing methods, and data downloading methods . . .”) enumerating the local and virtual client surfaces (see Moyers –Fig.1, Fig.2, Fig 24, ¶ [0092]:” . . . FIG. 24 shows an example of a network resource sharing method performed by a client network node operating as a viewer. In accordance with this method, the client network node displays a graphical user interface that includes a graphical representation of a virtual area that supports establishment of respective presences of communicants operating respective client network nodes, a graphical representation of each of the communicants who is present in the virtual area, and a graphical representation of an object associated with the virtual area and a uniform resource identifier (URI) of a network resource (FIG. 25, block 478). Based on communicant input received in connection with the object, the client network node subscribes to content being shared by a remote network node in connection with the object (FIG. 25, block 480). In some examples, the client network node subscribes to the shared content based on communicant selection of an active viewscreen object. The client network node receives the content being shared from a remote network node (FIG. 25, block 482). In some examples, the client network node may receive the shared content from the sharing network node either directly over a peer-to-peer network connection or indirectly over a server mediated network connection. In the graphical user interface, the client network node displays a graphical representation of the received content being shared (FIG. 25, block 484). Based on communicant input received in connection with the object, the client network node may enter a "take control" mode of operation or a "private view" mode of operation (FIG. 25, block 486). In some examples, the client network node enters the take control mode operation based on user selection of the take control button 433 in the graphical user interface or user selection of the Go button 118 associated with the target URI in the location bar 116 in the navigation area 110 of the graphical user interface. In the take control mode of operation, the client network node unsubscribes from the content being shared, obtains data from the URI, displays a graphical representation of the obtained data in the graphical user interface, and shares an image of the displayed data with one or more communicants who are present in the virtual area and operating respective remote network nodes (FIG. 25, block 488). In the private view mode of operation, the client network node obtains data from the URI, and displays a graphical representation of the obtained data in a second graphical user interface (FIG. 25, block 490). . .”).
The motivation to combine Moyers with Devireddy is described for the rejection of claim 1 and is incorporated herein.
The combination of Devireddy and Moyers fails to explicitly teach with the redirected portion of the real-time media application corresponding to real-time media processing being off-loaded to the client computing device.  However Vincent teaches with the redirected portion of the real-time media application corresponding to real-time media processing (see Vincent Fig. 4 ¶  ¶ [0073-0074] as described for the rejection of claim 1 and is incorporated herein)  being off-loaded to the client computing device  (see Vincent  ¶  ¶ [0055-0056], ¶ [0163] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Vincent with the combination of Devireddy and Moyers is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 13, the combination of Devireddy, Moyers, and Vincent  teaches further comprising receiving a single list of enumerated sources of shared content for the local and virtual client surfaces based on the executed portion of the real-time media application (see Moyers -¶ [0034] as described for the rejection of claim 2 and is incorporated herein).
The motivation to combine the references is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 14, the combination of Devireddy, Moyers, and Vincent teaches wherein the sources of shared content comprise at least one of applications and their windows, monitors and desktops (see Moyers -¶ [0015], ¶ [0025], ¶ [0026] as described for the rejection of claim 3 and is incorporated herein).
The motivation to combine the references is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 15, the combination of Devireddy, Moyers, and Vincent teaches further comprising displaying a user prompt for a user of the client computing device to confirm that the local and virtual client surfaces are to be shared based on the executed portion of the real-time media application (see Moyers -¶ [0088] as described for the rejection of claim 4 and is incorporated herein).
The motivation to combine the references is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 18, the combination of Devireddy, Moyers and Vincent teaches wherein the virtual client surface comprises at least one window that is to be shared with the second client computing device, with pixels of the shared window to be provided by the virtual desktop server to the second client computing device (see Moyers - ¶ [0057] as described for the rejection of claim 7 and is incorporated herein).
The motivation to combine the references is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 20, Devireddy teaches a non-transitory computer readable medium (see Col 5: Lines 36-39” . . . the memory 84 may comprise one or more tangible (non-transitory) computer readable storage media (e.g., a memory device) encoded with software comprising computer executable instructions . . . “) for operating a client computing device (see Devireddy Col 1: Lines 58-61 as described for the rejection of claim 1 and is incorporated herein), and with the non-transitory computer readable medium having a plurality of computer executable instructions for causing the client computing device to perform steps comprising (see Col 5: Lines 39-43 “ . . . and when the software is executed (by the processor 82) it is operable to (or otherwise causes the processor 82 to) perform the operations described herein in connection with the VDS control process logic 100 . . .”):
communicating with a virtual desktop server(see Devireddy – Fig. 1,5, element 10) that includes a real-time media application to provide real time communications (RTC) ) (see Devireddy – Col 2: Lines 53-65 as described for the rejection of claim 1 and is incorporated herein);
receiving from the virtual desktop server redirected APIs of the real-time media application based on redirection code injected into a portion of the real-time media application (see Devireddy Fig. 3, Fig. 4: Col 7: Lines 53 – 67 – Col 8: Lines 1 – 16 as described for the rejection of claim 1 and is incorporated herein), with the injected code enumerating a local client surface and a virtual client surface  (see Devireddy –Fig.5 Col 9: Lines 63-67, Col 10: Lines 1-3 as described for the rejection of claim 1 and is incorporated herein);
executing the redirected portion of the real-time media application (see Devireddy Col 8: Lines 15-43 as described for the rejection of claim 1 and is incorporated herein);
displaying the local client surface and the virtual client surface see Devireddy Fig. 6, Col 10: Lines 4 -23 as described for the rejection of claim 1 and is incorporated herein). 
Devireddy fails to explicitly teach with the redirected portion of the real-time media application corresponding to real-time media processing being off-loaded to the client computing device; and sharing the local client surface and the virtual client surface with a second client computing device based on the intercepted APIs enumerating the local and virtual client surfaces.  However Moyers teaches and sharing the local client surface  (see Moyers –Fig.2 ¶ [0056] as described for the rejection of claim 1 and is incorporated herein) and the virtual client surface (see Moyers –Fig.2 ¶ [0057] as described for the rejection of claim 1 and is incorporated herein) with a second client computing device (e.g. client node B) (see Moyers –Fig.1, Fig.2, Fig 24, ¶ [0092] based on the intercepted APIs (see  ¶ [0039] as described for the rejection of claim 1 and is incorporated herein) enumerating the local and virtual client surfaces (see Moyers –Fig.1, Fig.2, Fig 24, ¶ [0092] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Moyers with Devireddy is described for the rejection of claim 1 and is incorporated herein.
The combination of Devireddy and Moyers fails to explicitly teach with the redirected portion of the real-time media application corresponding to real-time media processing being off-loaded to the client computing device.  However Vincent teaches with the redirected portion of the real-time media application corresponding to real-time media processing (see Vincent Fig. 4 ¶  ¶ [0073-0074] as described for the rejection of claim 1 and is incorporated herein) being off-loaded to the client computing device  (see Vincent  ¶  ¶ [0055-0056], ¶ [0163] as described for the rejection of claim 1 and is incorporated herein). 
The motivation to combine Vincent with the combination of Devireddy and Moyers is described for the rejection of claim 1 and is incorporated herein. 
Claims 5, 8 – 9,  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Devireddy et al. (U.S. 9,055,139 B1; herein referred to as Devireddy) in view of Moyers et al. (U.S. 2012/0125900 A1; herein referred to as Moyers) in further view of Vincent (U.S. 2012/0290702 A1; herein referred to as Vincent) as applied to claims 1 – 4, 7, 12 – 15, 18, and 20 in further view of Skinner et al. (U.S. 2020/0042837 A1; herein referred to as Skinner).
In regard to claim 5, the combination of Devireddy, Moyers, and Vincent fails to explicitly teach wherein the virtual client surface comprises a plurality of overlapping windows, and if one of the overlapping windows is selected to be shared with the second client computing device, then pixels of the selected window are obtained from the virtual desktop server.    However Skinner teaches wherein the virtual client surface comprises a plurality of overlapping windows (see Skinner ¶ [0105]: “ . . . In cases in which subsets of frames are individually selected for processing, some embodiments may form a video segment corresponding to, for example an application window, and there may be multiple overlapping segments in time corresponding to different subsets of the area of the display, with pixels in those different areas, along those different segments, being subject to similar or the same processing, based upon an initially selected frame or region thereof. Thus, for example, if only one window in one corner of a display is subject to change over some duration of time, some embodiments may designate the rest of the display as being part of one region and one segment through a relatively long duration of time, while the smaller window in that one corner may be designated as another region that may include multiple segments over that region and the duration of time. . .”) , and if one of the overlapping windows is selected to be shared with the second client computing device (see Skinner ¶ [0084]: “ . . . determine a URL for the screen capture to be shared, as indicated by block 82, and provide that URL to the first computing device, as indicated by block 84. The user of the first device may then provide that URL to other users, which may request their browser to navigate to the URL to retrieve the shared content or redacted version thereof from a remote server . . .”), then pixels of the selected window are obtained from said virtual desktop server (see Skinner ¶ [0105]: “ . . . frames are processed as distinct regions, for instance, by window bounding boxes both in time and display space, whereby pixel modifications are carried forward within video segments to portions of subsequent frames, in some cases, with a given frame having different regions in different overlapping segments that start and stop at different times . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for processing screen content sharing applications wherein a screen capture event is received and is associated with a bitmap of at least part of a display of a client device, and pixels of the bitmap are determined to be output as a modified image of the display, as taught by Skinner, into a system and method for improving the performance of virtual desktop services using a network device to intercept packets of a session initiated by a client to obtain data from a host such that the network device operates as a virtual desktop server with a RTC engine to proxy the virtual desktop infrastructure control and data sessions between a client and connection broker or host, wherein the sessions are for sharing visual contents of displays among a plurality of RTC clients including managing and displaying an object associated with a virtual area that is associated with screen sharing functionality of the clients in the network , and machine to machine communication channels are established through virtual appliance platforms,  and the local computer of the user is enabled to function as a part of the network service server as taught by the combination of Devireddy,   Moyers,  and Vincent.  Such incorporation provides the platform flexibility for electing which portions of the client display/service is to be shared.
In regard to claim 8, the combination of Devireddy, Moyers, and Vincent fails to explicitly teach wherein the virtual desktop server compresses the pixels of the at least window.  However Skinner teaches wherein the virtual desktop server compresses the pixels of the at least window (see Skinner - ¶ [0084]:” . . . send the received version of the bitmap image, as indicated by block 96, an operation that may include sending a version subject to some transformation that leaves the text unredacted, for instance, a version that is compressed with a different compression format from that in which it is received may still serve as sending the received version . . .”) .
The motivation to combine Skinner with the combination of Devireddy, Moyers, and Vincent  Narayanan is described for the rejection of claim 5 and is incorporated herein.
In regard to claim 9, the combination of Devireddy, Moyers, and Vincent teaches wherein the virtual client surface comprises at least one window that is to be shared with the second client computing device (see Moyers - ¶ [0057]:” . . . The Share button 375 initiates a screen share of the contents of the display area 112 of the viewer panel 66 in connection with a view screen object in a virtual area. These contents include, for example, renderings of any information that is received by the browser component in connection with the network resource identified in the location bar 116, and a document or application that is being shared by the user in connection with a view screen object in a virtual area. The Map button 376 sets the view presented in the viewer panel 66 to a map view of the virtual area. The Browse button 378 sets the view presented in the viewer panel 66 to a browser view. Each of the four View Screen buttons 380-386 sets the viewer panel 66 to display the content being shared in connection with a corresponding one of the view screen objects in the virtual area . . .”).
The motivation to combine the references is described for the rejection of claim 1 and is incorporated herein. 
The combination of Devireddy, Moyers, and Vincent  fails to explicitly teach with the pixels of the shared window to be compressed by the virtual desktop server before sending to said processor for sharing with the second client computing device.  However Skinner teaches with the pixels of the shared window to be compressed by the virtual desktop server before sending to said processor for sharing with the second client computing device (see Skinner - ¶ [0088]:” . . . the application 120 may be configured to classify information appearing in video frames, such as text information from OCRing video frames, and manipulate pixel values in the video frames based on the classification, for instance, to redact or otherwise obfuscate text classified as confidential. Some embodiments may expedite processing of video in this manner by selectively OCRing a subset of frames determined to have a relatively large entropy score relative to previous frames, indicating that screen content has substantially changed relative to what was previously depicted. Further, some embodiments may selectively designate subsets of the frame for processing by OCR based on various intraframe filters. Some embodiments may expedite processing by filtering or manipulating video frames in their compressed encoded state, in some cases leveraging processing from the encoding or decoding process of a video codec to expedite filtering of frames or filtering of subsets of frames and manipulation of pixel values within frames. . . “).
The motivation to combine Skinner with the combination of Devireddy Moyers, and Vincent is described for the rejection of claim 5 and is incorporated herein..
In regard to claim 16, combination of Devireddy, Moyers, and Vincent fails to explicitly teach wherein the virtual client surface comprises a plurality of overlapping windows, and if one of the overlapping windows is selected to be shared with the second client computing device, then pixels of the selected window are obtained from the virtual desktop server.    However Skinner teaches wherein the virtual client surface comprises a plurality of overlapping windows (see Skinner ¶ [0105] as described for the rejection of claim 5 and is incorporated herein), and if one of the overlapping windows is selected to be shared with the second client computing device (see Skinner ¶ [0084] as described for the rejection of claim 5 and is incorporated herein), then pixels of the selected window are obtained from said virtual desktop server (see Skinner ¶ [0105] as described for the rejection of claim 5 and is incorporated herein).
The motivation to combine Skinner with the combination of Devireddy, Moyers, and Vincent is described for the rejection of claim 5 and is incorporated herein.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Devireddy et al. (U.S. 9,055,139 B1; herein referred to as Devireddy) in view of Moyers et al. (U.S. 2012/0125900 A1; herein referred to as Moyers) in further view of Vincent (U.S. 2012/0290702 A1; herein referred to as Vincent) as applied to claims 1 – 4, 7, 12 – 15, 18, and 20 in further view of Vilke et al. (U.S. 2011/0126110 A1; herein referred to as Vilke)
In regard to claim 6,  the combination of Devireddy, Moyers, and Vincent fails to explicitly teach wherein if a whole virtual desktop of the virtual desktop server is to be shared, then pixels of the virtual desktop are captured by said processor to be delivered to the second client computing device.  However Vilke teaches wherein if a whole virtual desktop of the virtual desktop server is to be shared (see Vilke  ¶ [0054]: “ . . . A virtual service can provide the rendering for a remote desktop, remote processing of computer programs, remote games, remotely hosted entertainment digital video recordings (DVRs), personal video recordings (PVRs), and general access to datacenter-based services including access to files stored in storage assigned to a user, communication programs, video, images, pictures, data and metadata. . . .”), then pixels of the virtual desktop are captured by said processor to be delivered to the second client computing device (see Vilke  ¶ [0054] “ . . . The OS generates the data in a specific format and consists of bitmap data that represents every pixel defining the various elements, features, images rendered on a virtual machine display screen. The framebuffer data is traced and refreshed left-to-right, top-to-bottom across the entire screen of data. Each pixel is defined to include color, depth, size, etc., so as to capture every detail of the screen. Framebuffer information defines the graphical output stored in specific portion of memory of a computing system, such as a virtual machine, which data was originally destined for rendering on a virtual machine display screen . . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for controlling a virtualized computer service remotely through a client includes defining a virtual infrastructure in which a plurality of virtual machines are running on a hypervisor with at least one of the virtual machine executing an image processor algorithm,  which processes the entirety of the image for presentation on a display on a second device, as taught by Vilke, into a system and method for improving the performance of virtual desktop services using a network device to intercept packets of a session initiated by a client to obtain data from a host such that the network device operates as a virtual desktop server with a RTC engine to proxy the virtual desktop infrastructure control and data sessions between a client and connection broker or host, wherein the sessions are for sharing visual contents of displays among a plurality of RTC clients including managing and displaying an object associated with a virtual area that is associated with screen sharing functionality of the clients in the network, and machine to machine communication channels are established through virtual appliance platforms,  and the local computer of the user is enabled to function as a part of the network service server as taught by the combination of Devireddy,  Moyers,  and Vincent.  Such incorporation enables entire screens to be shared using RTC enabled clients
In regard to claim 17, the combination of Devireddy, Moyers, and Vincent fails to explicitly teach wherein if a whole virtual desktop of the virtual desktop server is to be shared, then pixels of the virtual desktop are captured by the client computing device are to be delivered to the second client computing device.  However Vilke teaches wherein if a whole virtual desktop of the virtual desktop server is to be shared (see Vilke ¶ [0054] as described for the rejection of claim 6 and is incorporated herein), then pixels of the virtual desktop are captured by the client computing device are to be delivered to the second client computing device (see Vilke  ¶ [0054] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine Vilke with the combination of Devireddy, Moyers, and Vincent is described for the rejection of claim 6 and is incorporated herein).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Devireddy et al. (U.S. 9,055,139 B1; herein referred to as Devireddy) in view of Moyers et al. (U.S. 2012/0125900 A1; herein referred to as Moyers) in further view of Vincent (U.S. 2012/0290702 A1; herein referred to as Vincent) as applied to claims 1 – 4, 7, 12 – 15, 18, and 20 in further view of Veeramani et al. (U.S. 2019/0090437 A1; herein referred to as Veeramani).
In regard to claim 11, the combination of Devireddy, Moyers, and Vincent fails to explicitly  teach wherein the second client computing device has peer-to-peer communications with said processor.  However Veeramani teaches wherein the second client computing device has peer-to-peer communications with said processor (see ¶ [0025] “ . . .  the transport abstraction module 314 internally routes data between various transport stacks available on the device 302, such as NFC, Bluetooth® 316, Wi-Fi access point (AP) 318 connection, and/or Wi-Fi Direct® 320, and the like. The term Wi-Fi may carry a trademark Wi-Fi®. Moreover, Wi-Fi Direct®, initially called Wi-Fi peer-to-peer (P2P), is a Wi-Fi standard facilitating devices to connect with each other without requiring a wireless access point, and may be usable for internet browsing, file transfer, to communicate with more than one device simultaneously at typical Wi-Fi speeds, and so forth. Furthermore, the transport stack(s) may also be directed to Ethernet and/or other wired protocols. . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to adjust operation of a smart device to customize an environment surrounding the computing device wherein the adjustment is made via an Application Program Interface (API) having a language known to the smart device, and via a transport abstraction module to internally route data in a transfer stack and facilitate delivery of the data to the smart device, as taught by Veeramani, into a system and method for improving the performance of virtual desktop services using a network device to intercept packets of a session initiated by a client to obtain data from a host such that the network device operates as a virtual desktop server with a RTC engine to proxy the virtual desktop infrastructure control and data sessions between a client and connection broker or host, wherein the sessions are for sharing visual contents of displays among a plurality of RTC clients including managing and displaying an object associated with a virtual area that is associated with screen sharing functionality of the clients in the network, and machine to machine communication channels are established through virtual appliance platforms,  and the local computer of the user is enabled to function as a part of the network service server as taught by the combination of Devireddy, Moyers, and Vincent.  Such incorporation enables peer to peer communications among the devices.
  Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444